Citation Nr: 1550655	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for dysthymia.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for frostbite affecting the bilateral feet.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.  

6.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disorder.  
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to November 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was transferred to the RO in Buffalo, New York.  

A videoconference was held before the undersigned Veterans Law Judge in April 2015.  At the hearing, the record was held open for 30 days in order to provide the Veteran with an opportunity to submit additional evidence.  The Veteran later submitted additional evidence in May 2015.  Although the Veteran did not provide a waiver of the RO's initial consideration of that evidence, the issues decided herein are either granted or remanded, and therefore, there is no prejudice to the Veteran, as the agency of original jurisdiction (AOJ) will have an opportunity to review the evidence received after the statement of the case.  See 38 C.F.R. § 20.1304. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims system are duplicative of the evidence in the paper claims file.  

The underlying merits of the claims for service connection for hypertension, frostbite of the feet, a right knee disorder, a low back disorder, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied the Veteran's claim for service connection for dysthymia.  The Veteran filed a timely notice of disagreement (NOD), and the RO issued an April 1995 statement of the case (SOC), but she did not file a substantive appeal.

2.  The evidence received since the July 1994 rating decision and the April 1995 SOC, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for dysthymia.  

3.  In a July 1994 rating decision, the RO denied the Veteran's claim for service connection for frostbite of the bilateral feet.  The Veteran was notified of the decision and her appellate rights, but she did not appeal or submit new and material evidence within the one-year period thereafter.

4.  The evidence received since the July 1994 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for frostbite of the bilateral feet.  

5.  In a July 1994 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder.  The Veteran was notified of the decision and her appellate rights, but she did not appeal or submit new and material evidence within the one-year period thereafter.

6.  The evidence received since the July 1994 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.  

7.  In a July 1994 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder.  The Veteran filed a timely notice of disagreement (NOD), and the RO issued an April 1995 statement of the case (SOC), but she did not file a substantive appeal.

8.  The evidence received since the July 1994 rating decision and April 1995 SOC, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder.  

9.  In a July 1994 rating decision, the RO denied the Veteran's claim for service connection for a heart disorder.  The Veteran was notified of the decision and her appellate rights, but she did not appeal or submit new and material evidence within the one-year period thereafter.

10.  The evidence received since the July 1994 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a heart disorder.  

11.  The Veteran's dysthymia, diagnosed as persistent depressive disorder, is related to active duty service.  



CONCLUSIONS OF LAW

1.  The July 1994 rating decision, which denied service connection for dysthymia, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.202, 20.1103 (2015).

2.  The evidence received subsequent to the July 1994 rating decision and April 1995 SOC is new and material, and the claim for service connection for dysthymia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 1994 rating decision, which denied service connection for frostbite of the bilateral feet, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

4.  The evidence received subsequent to the July 1994 rating decision is new and material, and the claim for service connection for frostbite of the bilateral feet is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The July 1994 rating decision, which denied service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

6.  The evidence received subsequent to the July 1994 rating decision is new and material, and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The July 1994 rating decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.202, 20.1103 (2015).

8.  The evidence received subsequent to the July 1994 rating decision and April 1995 SOC is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The July 1994 rating decision, which denied service connection for a heart disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

10.  The evidence received subsequent to the July 1994 rating decision is new and material, and the claim for service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

11.  The Veteran's persistent depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material 

A.  Dysthymia

In a July 1994 rating decision, the RO considered and denied the Veteran's claim for service connection for dysthymia (claimed as depression).  In that decision, the RO found that the service treatment records were negative for treatment or diagnosis of a chronic psychiatric disorder.  The Veteran filed a notice of disagreement, and the RO issued a statement of the case in April 1995, but the Veteran did not file a substantive appeal, request an extension of the sixty-day period, or attempt to show good cause for her failure to file an appeal.  Therefore, the July 1994 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the July 1994 rating decision and April 1995 SOC includes evidence that is both new and material to the claim.  Specifically, an April 2015 letter from the Veteran's VA psychologist states that the Veteran meets the criteria for persistent depressive disorder (formally known as dysthymia), and she opined that the diagnosis was related to the Veteran's mistreatment in service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran's had an in-service event or injury (mistreatment) that caused her current disorder.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for dysthymia is reopened.  The issue will be addressed on the merits below.  


B.  Frostbite

In a July 1994 rating decision, the RO considered and denied the Veteran's claim for service connection for frostbite of the bilateral feet.  In that decision, the RO found that the Veteran's service treatment records showed a complaint of pain in both legs and feet, but noted that the records were negative for treatment of any previous cold weather injury.  The Veteran was notified of the decision and of her appellate rights, but she did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, the July 1994 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the July 1994 rating decision includes evidence that is both new and material to the claim.  Specifically, a May 1994 neurology consultation, which was not previously of record, contains an impression of cold injury to the feet with no evidence of peripheral neuropathy.  It was noted that continued symptoms were consistent with a previous frostbite injury.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for frostbite of the feet is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


C.  Right Knee Disorder

In a July 1994 rating decision, the RO considered and denied the Veteran's claim for service connection for a right knee disorder.  In that decision, the RO determined that the Veteran's service treatment records showed treatment for the right knee with no evidence of permanent residuals.  The Veteran was notified of the decision and of her appellate rights, but she did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, the July 1994 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the July 1994 rating decision includes evidence that is both new and material to the claim.  Specifically, in an April 2015 VA treatment record, the physician stated that the Veteran had a chronically painful right knee, and assuming the accuracy of the history given, he would attribute this to her fall down the stairs while on active duty.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely a nexus between a current disorder and the Veteran's military service.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a right knee disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.






D.  Low Back Disorder

In a July 1994 rating decision, the RO considered and denied the Veteran's claim for service connection for a low back disorder.  In that decision, the RO determined that the service treatment records contained a single complaint of low back pain with no diagnosis or treatment of a chronic back disorder.  The Veteran filed a notice of disagreement, and the RO issued a statement of the case in April 1995, but the Veteran did not file a substantive appeal, request an extension of the sixty-day period, or attempt to show good cause for her failure to file an appeal.  Therefore, the July 1994 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the July 1994 rating decision includes evidence that is both new and material to the claim.  Specifically, a June 1994 VA treatment record, which was not previously of record, contained a notation that the Veteran had low back pain for 12 years since a 12-mile march during her military service.  The diagnostic impressions included mild degenerative changes in the lumbar spine.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a low back disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


E.  Heart Disorder 

In a July 1994 rating decision, the RO considered and denied the Veteran's claim for service connection for a heart disorder.  In that decision, the RO found that a heart disorder was not documented in the service treatment records, nor on the VA examination report.  The Veteran was notified of the decision and of her appellate rights, but she did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, the July 1994 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the July 1994 rating decision includes evidence that is both new and material to the claim.  Specifically, the Veteran has been diagnosed with bradycardia.  See, e.g., May 2013 VA treatment record.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran may have a heart disorder.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a heart disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


II.  Service Connection 

The Veteran has claimed that she has dysthymia that is related to her period of active service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for persistent depressive disorder.  

The Veteran has a diagnosis of persistent depressive disorder, which her VA psychologist stated is a disorder that was known as dysthymia.  See, April 2015 letter.  The Veteran stated, and buddy statements reiterate, that she experienced sexual harassment during service.  See e.g., July 1994 buddy statement (statement from her supervisor that he observed the Veteran being sexually harassed and was told to keep quiet); January 2007 statement (Veteran statement describing sexual harassment).  Her service treatment records also show that she complained of depression for one month during service.  See, May 1983 service treatment record.  Thus, the remaining question is whether there is a relationship between the current persistent depressive disorder and the Veteran's military service.

The Veteran's VA primary care provider/clinical social worker submitted a statement in July 2010.  The social worker stated that she had seen the Veteran for two and a half years in an outpatient capacity, and prior to that time, the Veteran was also seen in group therapy in 1995 wherein she brought up military abuse issues which were traumatizing.  It was explained that the group therapy was intensive and that the Veteran has continued to struggle with many of the same symptoms as she did in 1995.  The social worker stated that it was her professional opinion that the Veteran's depression and PTSD symptoms were more likely than not directed related to her experiences during the time she served in the military.  

The Veteran's VA psychologist also submitted a statement in April 2015.  The psychologist stated that she met the criteria for persistent depressive disorder and opined that, based on their discussions, the diagnosis was related to her mistreatment in the army.  

Furthermore, the Veteran's VA treatment records suggest that she was diagnosed with depression related to sexual military trauma.  See, e.g., August 2011 VA treatment record (containing a diagnosis of "depressive disorder, military sexual trauma").  

The Board notes that the Veteran has been afforded VA examinations in connection with her claim for PTSD.  Specifically, in November 2014, the VA examiner rendered a diagnosis of PTSD and a diagnosis of depression.  The examiner stated that the Veteran was quite discontented and traumatized and that, although the roots of this may lie in her military sexual trauma, her physical condition and problems seem to contribute to her feelings of despair, helplessness, and related malaise.   

To the extent that the January 1994 VA examiner opined that the Veteran had a history of chronic dysthymia that was probably related to early childhood factors, the Board finds that this opinion is not probative, as the Veteran is presumed sound at entry into service and the presumption of soundness has not been rebutted.  See, 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also, October 1981 enlistment examination (finding that the Veteran was psychologically normal on clinical evaluation).  

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran currently has persistent depressive disorder that is related to her active duty service.  Accordingly, service connection is warranted for persistent depressive disorder.  

In granting the claim of service connection for persistent depressive disorder, the Board notes that the Veteran is already service-connected for PTSD.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for dysthymia is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for frostbite of the feet is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disorder is reopened, and to this extent only, the appeal is granted.

Service connection for persistent depressive disorder is granted.  


REMAND

On review, the Board finds that additional development is necessary prior to the adjudication of the remaining claims.  

In regard to the claimed hypertension, the Veteran, through her representative, alleged that the disorder may be related to her service-connected PTSD.  See, April 2015 Brd. Hrg. Tr. at 10.  Although the Veteran has been afforded a VA examination to determine the nature and etiology of her hypertension, an opinion has not been rendered as to whether the hypertension was caused or aggravated by the Veteran's service-connected PTSD.  Thus, the Board finds that a VA examination and medical opinion are needed.  

Furthermore, it appears that the Veteran may not have received proper notice letters for her claim for service connection on a secondary basis.  Accordingly, the AOJ should ensure that the duty to notify has been met.  

As to the claimed frostbite of the bilateral feet, the Veteran was provided a VA examination in April 2013 in connection with her claim.  The examiner opined that the Veteran's symptoms were not consistent with a cold injury.  However, a May 1994 neurological consultation contained an impression that the Veteran had no evidence of peripheral neuropathy, but continued symptoms limited to the feet that were consistent with previous frostbite or cold injury.  Accordingly, the Board finds that a VA examination and medical opinion are necessary.  

In regard to the claimed right knee disorder, the Veteran was afforded a VA examination in April 2013 in connection with her claim.  The VA examiner rendered a diagnosis of right knee arthritis and opined that the Veteran did not sustain a knee injury in service that would cause a long-term knee condition.  As the examiner only rendered a diagnosis of arthritis of the right knee, it appears that his opinion only addressed the current arthritis and not any other right knee disorder that may be present.  The Veteran's VA treatment records show that her problem is coming from the patellofemoral joint and that her pain likely dates from her original injury.  See, September 2013 VA treatment record.  Therefore, the Board finds that a VA examination and medical opinion is necessary to determine the nature and etiology of any right knee disorder that may be present.  

As to the low back disorder, the Veteran was afforded a VA examination in April 2013 in connection with her claim.  The VA examiner rendered a diagnosis of mechanical back strain and opined that her low back disorder began prior to service after a motor vehicle accident and that there was no aggravation of the preexisting disorder during service.  The rationale provided was that there were no additional injuries to the back during service.  However, the service treatment records contain a report from the Veteran that her civilian doctor told her that she merely bruised her back during the motor vehicle accident.  See, February 1983 service treatment record.  Furthermore, the examiner stated that the Veteran had a normal back examination except for some minor tenderness, but her private treatment records show that she has degenerative disc disease and arthritis of the back.  See, October 2003 treatment record.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any back disorder that may be present.  

As to the claimed heart disorder, the Veteran alleges that she had had a fluttering heart and a slow heart beat since service.  Although her ECGs and EKGs have all been within normal limits, the Veteran has been assessed as having bradycardia.  See, December 1993 treatment record (containing a notation that the Veteran had recurrent fluttering heart for six years with no abnormalities); December 1993 ECG results; June 1994 treatment record (asymptomatic palpitations with normal EKG and ECG results); September 2013 VA treatment record (diagnosis of bradycardia).  To date, the Veteran has not been afforded a VA examination in connection with her current claim.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any heart disorder that may be present.  

Finally, as the Veteran receives ongoing treatment at VA healthcare facilities, all outstanding VA medical records should be secured.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a notice letter in connection with her claims for service connection.

The letter should (1) inform her of the information and evidence that is necessary to substantiate the claims on both a direct and secondary basis; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder, low back disorder, hypertension, a heart disorder, and frostbite of the feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

The examiner should specifically consider the September 1983 service treatment record that contains a notation that the Veteran had high blood pressure.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

(a) The examiner should state whether it is at least as likely as not that the Veteran's hypertension manifested during active duty service or within one year of separation from active duty (i.e. by November 1988).  

(b) If the examiner finds that the hypertension did not manifest during active duty or within one year of separation, the examiner should state whether it is at least as likely as not that the hypertension is otherwise causally or etiologically related to her military service, to include her reports of migraines and vertigo during service and the May 1983 service treatment record that noted high blood pressure.  

(c) The examiner should also state whether it is at least as likely as not that the Veteran's hypertension was caused by or permanently aggravated by her service-connected PTSD.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a cold injury to the bilateral feet that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(a) The examiner should identify all symptoms related to the Veteran's feet and state whether the symptom is consistent with a history of a previous cold injury or frostbite.  In so doing, the examiner should also explain why each symptom is or is not consistent with a prior cold injury and what symptoms are generally expected to be seen as a result of a prior cold injury. 

(b) The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran has residuals of a cold injury to the feet that manifested in service or are otherwise casually or etiologically related to her military service, to specifically include her complaints of a cold injury during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right knee disorders.  The examiner should specifically indicate if there is a diagnosis other than arthritis of the right knee.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to her military service, to specifically include when she fell during service in 1982.  

In rendering this opinion, the examiner should consider the June 1994 treatment records that report that the Veteran had recurrent right knee pain since her fall in 1982 with likely mild post-traumatic degenerative joint disease of the right knee; the September 2013 VA treatment record that reported that her problem is coming from the patellofemoral joint and that her pain was likely due to the original injury; and the April 2015 opinion from her VA physician that, assuming the history given was accurate, she would attribute the current knee disorder to the Veteran's fall during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should assume, for the purposes of this examination, that the Veteran is presumed sound upon entry into service.  

The examiner should identify all current low back disorders.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to the Veteran's military service, to specifically include when she fell during service in 1982.  

In rendering this opinion, the examiner should address the February 1983 service treatment records that document her complaints of back pain; the March 1994 treatment record that notes that the Veteran originally injured her low back in 1982 during service and has reported intermittent pain since that time; the June 1994 treatment record that contains that report that the Veteran has had low back pain for 12 years since her time in the military; and the October 2003 letter from her physician that contained a diagnosis of degenerative disc disease and arthritis.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current heart disorders. The examiner should address the previous findings of bradycardia and explain whether bradycardia is a symptom or a disability.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to her military service, to specifically include her complaints of heart fluttering during service.  

In rendering the opinion, the examiner should specifically consider the December 1993 treatment record that contains a notation that the Veteran had recurrent fluttering heart for six years with no abnormalities; the December 1993 ECG results; the June 1994 treatment record that showed asymptomatic palpitations with normal EKG and ECG results; and the September 2013 VA treatment record that contained an assessment of bradycardia.   

8.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

9.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


